Adams, J.,
dissenting. — I think that the evidence shows that the plaintiff procured the establishment of a road according to his agreement. It is true the auditor erred in appointing for final hearing a day ninety-one days distant. But his action was not, I think, for that reason void. He had acquired jurisdiction to appoint the day, and the most, I think, that can be said is that his action by reason of the error in appointing the wrong day was subject to be annulled upon certiorari. If I am correct in this, it follows that the action, not being annulled, the road became a legal road. After the lapse of twelve months, the time within which a writ of certiorari could issue, the error was wholly immaterial. If, at that point of time, this action had been brought, the defendant could not have successfully maintained that the plaintiff had not procured the establishment of the road; there was, then, a point of time when the plaintiff had performed his agreement.. It did not become unperformed by what after-wards transpired, nor did the plaintiff become estopped from saying that he had performed his agreement. The action for1 an injunction brought by Cooper against Eamsey did not have that effect, because the plaintiff Dieken was not a party to it.